DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Overall et al (Pub. No.:  US 2007/0032749)
Regarding claim 1, Overall et al disclose a method for monitoring at least one cardiac tissue, comprising:
a) intercepting a plurality of reflections of an electromagnetic (EM) radiation reflected from at least one cardiac tissue of a patient in a plurality of EM radiation sessions [see 0043, 0091-0093];
b) computing a mechanical tracing indicative of at least one mechanical property of said at least one cardiac tissue according to said plurality of reflections [see 0020, 0062-0065];
c) analyzing said mechanical tracing so as to detect a presence or an absence of a physiological condition [see 0080, 0083, 0090]; 
and
d) outputting said analysis [see 0084].

Regarding claim 2, Overall et al disclose wherein said intercepting is performed during a period of at least 6 hours [see 0023].

Regarding claim 3, Overall et al disclose wherein said mechanical property comprises a member of a group consisting of motion velocity, motion acceleration, contractility, a length of a heart contraction and a pulsation [see 0099].

Regarding claim 4, Overall et al disclose wherein said analyzing comprises matching said mechanical tracing to a temporal model [see 0067. 0114].

Regarding claim 5, Overall et al disclose wherein said computing comprises calculating a velocity of said at least one cardiac tissue according to a local deviation between signals generated according to EM reflections in first and second periods [see 0064].

Regarding claim 6, Overall et al disclose receiving a cardioelectric tracing captured during said intercepting and combining between said cardioelectric tracing and said mechanical tracing to compute at least one electromechanical property of said at least one cardiac tissue, and said analyzing being performed according to said at least one electromechanical property [see 0020, 0062-0065];

Regarding claim 7, Overall et al disclose wherein said computing comprises registering said mechanical tracing according to a movement of at least one of said patient and an organ of said patient [see 0051, 0067].



Regarding claim 9, Overall et al disclose wherein said computing comprises adjusting said mechanical tracing according to a motion of an additional body tissue of said patient [see 0067]

Regarding claim 10, Overall et al disclose wherein said computing comprises registering said mechanical tracing according to a posture of said patient [see 0051].

Regarding claim 11, Overall et al disclose wherein the patient is an ambulatory patient [see 0024].

Regarding claim 12, Overall et al disclose wherein said intercepting is performed during a period of at least 24 hours [see 0023].

Regarding claim 13, Overall et al disclose wherein said physiological condition is a cardiac pathological condition [see 0080, 0083, 0090].

Regarding claim 14, Overall et al disclose wherein said outputting comprises presenting said physiological condition to said patient [see 0084].

Regarding claim 15, Overall et al disclose forwarding a notification indicative of said physiological condition to a remote medical center [see 0044, 0047, 0073, 0097, 0103, 0106, 0116].



Regarding claim 17, Overall et al disclose performing said a)-c) for an additional cardiac tissue so as to compute an additional mechanical tracing of at least one mechanical property of said at least one cardiac tissue and matching between said mechanical tracing and said additional mechanical tracing to estimate a synchrony between a contractility of said at least one cardiac tissue and a contractility of said additional cardiac tissue [see 0022].

Regarding claim 18, Overall et al disclose method for monitoring at least one cardiac tissue, comprising:
a) computing a mechanical tracing of at least one mechanical property of at least one cardiac tissue of a heart of a patient according to electromagnetic (EM) radiation reflected therefrom during a period [see 0023; 0043, 0091-0093];
	b) receiving a cardioelectric tracing generated by measuring an electrical activity of said heart during said period [see 0024-0026, 0043];
c) calculating at least one electromechanical property of said heart according to a relationship between said mechanical tracing and said cardioelectric tracing [see 0043, 0056, 0099];
d) automatically analyzing said at least one electromechanical property so as to detect a presence or an absence of a physiological condition during said period [see 0064, 0085]; 
e) outputting said analysis [see 0084].



Regarding claim 20, Overall et al disclose wherein said period lasts at least 6 hours [see 0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793